In a negligence action to recover damages for personal injuries, etc., defendants appeal from a judgment of the Supreme Court, Suffolk County, entered June 2, 1975, after a jury trial on the issue of damages only, which is in favor of plaintiffs. Judgment, insofar as it is in favor of plaintiff Rita Macchia, individually, affirmed, without costs or disbursements. Judgment, insofar as it is in favor of the infant plaintiff Joseph Vietri, Jr., reversed, on the law, and as between the infant plaintiff and the defendants, action severed and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after entry of the order to be made hereon, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of the infant plaintiff from $110,000 to $50,000, in which event the judgment in his favor, as so reduced and amended, is affirmed, without costs or disbursements. No questions of fact were presented on the appeal. The amount of the verdict in favor of the infant plaintiff was not warranted on this record and is excessive to the extent indicated herein. Hopkins, Acting P. J., Cohalan, Christ, Shapiro and Titone, JJ., concur.